            Case 2:20-cv-04114-GAM Document 3 Filed 08/28/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

702 E. 20th STREET, LLC,                      :
       Plaintiff,                             :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-4114
                                              :
WILMINGTON SAVINGS FUND                       :
SOCIETY, FSB, et al.                          :
     Defendants.                              :

                                        MEMORANDUM

McHUGH, J.                                                            AUGUST 28, 2020

       The Court has received a civil action complaint in the name of 702 E. 20th Street, LLC.

The Complaint appears to be signed by “Woody Kingman,” who lists his address as 702 E. 20th

Street, Chester, Pennsylvania. The Complaint purports to assert claims for violation of the Equal

Credit Opportunity Act and other federal consumer protection statutes. No fee has been received

for filing the pleading. Because an artificial entity such as a limited liability corporation may not

proceed in a federal court without the representation of counsel, and must pay the required filing

fee, the Complaint is dismissed without prejudice.

I.     FACTUAL ALLEGATIONS

       The factual allegations are written in the first person and apparently relate to Mr.

Kingman. He asserts “[m]y property is being subjected to numerous legal attacks, which are

based on me being a person of color and religious, and unable to afford professional counsel to

assist me in my defense.” (ECF No. 1 at 3.) He appears to allege that documents concerning his

property contain forged signatures and Defendants Wilmington Savings Fund Society, FSB,

Beneficial Bank, and Conestoga Bank are attempting to steal his property. (Id.) The Complaint

seeks damages of $100 million. (Id. at 4.)
          Case 2:20-cv-04114-GAM Document 3 Filed 08/28/20 Page 2 of 3




II.     DISCUSSION

        Under 28 U.S.C. § 1654, parties “may plead and conduct their own cases personally or by

counsel” in the federal courts. Section 1654 thus ensures that a person may conduct his or her

own case pro se or retain counsel to do so. See Osei-Afriyie v. Med. Coll. of Pa., 937 F.2d 876,

882 (3d Cir. 1991) (“The statutory right to proceed pro se reflects a respect for the choice of an

individual citizen to plead his or her own cause.” (quoting Cheung v. Youth Orchestra Found. of

Buffalo, Inc., 906 F.2d 59, 61 (2d Cir. 1990))). Although an individual may represent himself

pro se, a non-attorney may not represent other parties in federal court. See Collinsgru v.

Palmyra Bd. of Educ., 161 F.3d 225, 232 (3d Cir. 1998) (“The rule that a non-lawyer may not

represent another person in court is a venerable common law rule.”), abrogated on other grounds

by Winkelman ex rel. Winkelman v. Parma City Sch. Dist., 550 U.S. 516 (2007). This principle

has been applied by the Supreme Court, the United States Court of Appeals for the Third Circuit,

and other courts in various contexts. See, e.g., Rowland v. Cal. Men’s Colony, 506 U.S. 194, 202

(1993) (recognizing that corporations must be represented by counsel and that “save in a few

aberrant cases, the lower courts have uniformly held that 28 U.S.C. § 1654 . . . does not allow

corporations, partnerships or associations to appear in federal court otherwise through a licensed

attorney” (footnote omitted) ); Simon v. Hartford Life, Inc., 546 F.3d 661, 667 (9th Cir. 2008)

(holding that a non-lawyer could not litigate pro se on behalf of an ERISA plan); Osei-Afriyie,

937 F.2d at 882 (“We hold that Osei-Afriyie, a non-lawyer appearing pro se, was not entitled to

play the role of attorney for his children in federal court.”); Phillips v. Tobin, 548 F.2d 408, 411-

12 (2d Cir. 1976) (holding that a non-attorney could not appear pro se to conduct a shareholder’s

derivative suit).



                                                  2
            Case 2:20-cv-04114-GAM Document 3 Filed 08/28/20 Page 3 of 3




        Because the only named Plaintiff in this case is an artificial entity, it must be represented

by licensed legal counsel if it seeks to bring an action in federal court. Mr. Kingman may not

represent 702 E. 20th Street, LLC since he does not appear to be an attorney. Accordingly, the

case will be dismissed without prejudice. 702 E. 20th Street, LLC may either reinstate this case

through legal counsel or, if the claims presented actually belong to Kingman, Mr. Kingman may

bring an action in his own name. If he brings an action in his own name, Mr. Kingman must pay

$400 ($350 filing fee plus $50 administrative fee), or seek leave of the Court to be excused from

paying the fee if he is unable to afford to do so by filing an application to proceed in forma

pauperis.

       An appropriate Order follows.

                                              BY THE COURT:


                                                    /s/ Gerald Austin McHugh
                                              _________________________________________
                                              GERALD A. McHUGH, J.




                                                 3
